78 N.Y.2d 1022 (1991)
The People of the State of New York, Respondent,
v.
Lawrence Veale, Appellant.
Court of Appeals of the State of New York.
Decided October 10, 1991.
John Ferrara and Carl J. Silverstein for appellant.
Stephen F. Lungen, District Attorney (K. C. Garn of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed for the reasons stated in the memorandum at the Appellate Division (169 AD2d 939), except insofar as it addresses defendant's assertion that his sentence was excessive, *1024 which contention is beyond the scope of this Court's power of review.